DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1-13, 15-18 and 20-21 have been amended, claims 14 and 19 have been canceled, and claims 1-13, 15-18 and 20-21 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mainz (2016/0332795) in view of Bernard (4,700,528).
As to claim 1, Mainz discloses a bundle comprising packaging sleeves (S) and an outer packaging (7), comprising: a plurality of packaging sleeves (s) of a composite material [0004], and an outer package (7) which surrounds the packaging sleeve (Figure 3), wherein each packaging sleeve (s) has a front side and a rear side (Figure 1A with the left two panels is considered as front side and right two panels is considered as a rear side), wherein the front side and the rear side of each packaging sleeve  are separated from each other by means of folding edges (4), along which the packaging sleeve is folded flat (Figure 1B), and wherein each of the package sleeve (S, Figure 1B) has two openings (top and bottom with reference 1 and 2 and [0138] discloses the packaging sleeve is forming a sheath by sealing a longitudinal seam and folded flat) which are arranged on opposite sides of the packaging sleeve (S), and wherein each packaging sleeve (S) has a longitudinal seam (6) which connects two edges of the composite material to form a circumferential packaging sleeve (S, Figure 1B).  However, Mainz does not specifically disclose this embodiment having the outer packaging is produced from a plastics material film and the plastic material film has at least one weld seam which extends in a stacking direction.  Nevertheless, in the alternative embodiment, Mainz further discloses the outer packaging is a plastic shrink film ([0145], which discloses flat folded packaging sleeves can be enclosed not by a fixing outer packaging, but by a shrink film.  Bernard discloses a heat shrink package with an outer package (26) in a form of a shrink plastic material film (column 4, lines 52-60) which enclosed a plurality of articles (6 bottles in one embodiment and article 36) has a least one weld seam (39) in the horizontal direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid outer package of Mainz with shrinking plastic wrap as taught by the second embodiment and Bernard in order to minimized the space between outer package and the plurality of packaging sleeves in a compact configuration and maximize shipping quantity.  
As to claims 3-5, Mainz as modified does not specifically disclose the packaging sleeves are arranged in the outer packaging in such a manner that the longitudinal seams of all the packaging sleeves extend parallel with each other, the packaging sleeves are arranged in the outer packaging in such a manner that the longitudinal seams of all the packaging sleeves are arranged in a common plane which extends in the stacking direction, and the packaging sleeves are arranged in the outer packaging in such a manner that the front sides of all the packaging sleeves face in the same direction and the rear sides of all the packaging sleeves face in the same direction.  Nevertheless, Bernard discloses all the articles (six bottles) being place inside the outer packaging (2) with the bottles in all the same orientation.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging sleeves are arranged in the outer packaging in such a manner that the longitudinal seams of all the packaging sleeves extend parallel with each other, the packaging sleeves are arranged in the outer packaging in such a manner that the longitudinal seams of all the packaging sleeves are arranged in a common plane which extends in the stacking direction, and the packaging sleeves are arranged in the outer packaging in such a manner that the front sides of all the packaging sleeves face in the same direction and the rear sides of all the packaging sleeves face in the same direction because the selection of the specific orientation such as disclosed by Mainz as modified or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific orientation of the packaging sleeve solves any particular problem or yields any unexpected results.  
  As to claim 6,  Mainz as modified further discloses the packaging sleeves (S) are folded flat along both folding edges (4) through an angle of approximately 1800 (Figure 1B which shows the folded flat of the sleeve (s)).
As to claim 7, Mainz as modified further discloses the two folding edges (Figure 1A shows the plurality of fold line 4), when folded, all the folded edge would extend parallel with each other (although Figure 1B shows the folding at the center line 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fold the package in the folding line as shown in below annotation.)

    PNG
    media_image1.png
    465
    552
    media_image1.png
    Greyscale

As to claim 8, Mainz as modified further discloses the packaging sleeves (S) are folded exclusively along the two folding edges (as noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fold the package in the folding line as shown in above annotation as an obvious matter of design choice inasmuch as the resultant structures will work equally well and inasmuch as applicant's specification does not state that using these specific orientation of the folding of the packaging sleeve solves any particular problem or yields any unexpected results.  
As to claim 9, Mainz as modified further discloses the packaging sleeves (S) have base faces and gable faces (triangle face) which are arranged at opposite sides of the two side faces, the front face and the rear face (Figure 1A).  
As to claim 17, Mainz as modified by Bernard further discloses the plastics material film has  shrinking properties (Bernard discloses the shrink film 2 and 26).  
As to claim 18, Mainz as modified by Bernard further discloses the plastics material film (2  and 26) surrounds the packaging sleeves in an undulating manner at least in the region of the folding edges (as shown in Figure 8, the seam is located at the side of the bundle which forms undulating matter at the region of the folding edge)
As to claim 20, Mainz as modified by Bernard further discloses the plastic material film (26) has at least one welded end (39) which is arranged at one of the end side of the bundle (Figure 8)
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mainz (2016/0332795) in view of Bernard (4,700,528), further in view of Maurer (2005/0258221).
As to claims 2 and 11, Mainz as modified does not disclose the outer packaging -assembles the packaging sleeves in such a manner that in the stacking direction at least 4.0 packaging sleeves per cm and the composite material of the packaging sleeves has a thickness in the range between 0.25 mm and 0.75 mm.  Nevertheless, Maurer discloses a similar sealed container (30) comprises composite material (paper substrate 12 and barrier layer 18, 19, as shown in Figure 14), the composite material has a thickness in the range between 0.25 mm and 0.75 mm (paperboard substrate 12 is between 15-17 mils with barrier material 18 and 19 which is 25 um, total thickness of sidewall of the package as shown in Figure 14 would be in the range between 0.431mm to 0.4818mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material of the packaging sleeves of Mainz with thickness between 0.3 mm and 0.6 mm as taught by Maurer in order to provide adequate thickness of material in order to support the liquid store within the container.  
Furthermore, Mainz as modified by Maurer with the thickness of the composite material with 0.4818 mm, the package sleeve would have twice the thickness of the composite material which is 0.9636 mm.  Which the outer packaging assembles the packing sleeves in such a manner that in the stacking direction would have at least 4 packaging sleeve per cm are arranged (in this current case, it can package about 10 package sleeves in a centimeter).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mainz (2016/0332795) in view of Bernard (4,700,528), further in view of Penttinen et al (8,178,180).
As to claim 10, Mainz as modified does not disclose the composite material of the packaging sleeves has a strength in the range between 150 g/m2 and 500 g/m2.  Nevertheless, Penttinen discloses a similar sealed package with gable top having the composite material of the packaging sleeves has a strength in the range between 150 g/m2 and 500 g/m2 (Figure 2 having six layers of material, which the strength of outer heat sealable layer 12 is 20 g/m2, base layer 11 is 225 g/m2, total oxygen barrier 1a,1b is 20 g/m2, tie layer 13 is 6 g/m2 and inner heat sealable layer 12 is 20 g/m2, which add up to be 291 g/m2 and within the range between 150 g/m2 and 500 g/m2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material of the packaging sleeves of Mainz with strength between 150 g/m2 and 500 g/m2 as taught by Penttinen in order to provide adequate strength of material in order to support the liquid store within the container.  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mainz (2016/0332795) in view of Bernard (4,700,528), further in view of Magnusson et al (6,554,182).
As to claims 12-13, Mainz as modified does not disclose the composite material has at least one layer of paper, card or cardboard which is covered at the edge of the longitudinal seam extending inside the packaging sleeve, and the composite material is peeled in the region of the longitudinal seam.  Nevertheless, Magnusson discloses a packaging blank (Figure 4) for long-term cold storage of liquid foods (abstract), the package blank comprising composite material has at least one layer of paper, card or cardboard (abstract, core layer of paper or paper-board) which is covered at the edge of the longitudinal seam extending inside the packaging sleeve (Figure 2), and the composite material is peeled in the region of the longitudinal seam (as shown in Figure 2, portion of the longitudinal seam, a portion of the edge 21 has been remove to half of the thickness of the packaging laminate, and the inner laminate layers, including the PET layer 12, have been left in place in a projecting strip 22. The strip 22 has been folded back against the inner longitudinal edge's outside and sealed against the non-split outside layer 17 of LDPE in the edge of the skived region 23, by heating and the application of hot melt glue along the skived longitudinal inner edge 24 in an evenly applied strand, and thereafter compressed with the overlapping, outer longitudinal edge 25 for the formation of a durable and tight longitudinal sealing joint).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify overlapping longitudinal the rigid outer package of Mainz as modified with the longitudinal laminate having the outer layer being remove and folded  back against the inner longitudinal edge’s outside and sealed against the non-split outside layer as taught by Magnusson so the interior content will only contact the inner most PET layer and will not contact the core layer which maintain the freshness of the interior content.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mainz (2016/0332795) in view of Bernard (4,700,528), further in view of Herbers et al (5,685,428).
As to claims 15-16, Mainz as modified does not disclose the plastics material film has a thickness in the range between 10 um and 50 um, in particular between 15 um and 40 um and that the plastics material film is multi-layered.  Nevertheless, Herbers discloses a bundle package with outer packaging (22) comprising plastic material film has a thickness from 0.4 mils to 1.5 mils (10.16 um to 38.1 um) and the plastic material is multi-layered (column 4, lines 39-42 which discloses the film can be papers, polymeric films, nonwovens and laminate or composite structures of two or more of the aforementioned materials).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness and the material of the plastic film of Mainz as taught by Herbers to provide minimum thickness yet durable and strong material to package the bundle package to reduce the cost of manufacturing to maximize profit.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mainz (2016/0332795) in view of Bernard (4,700,528) in view of Castellarin et al (6,105,777)
As to claim 21, Mainz as modified does not disclose that the plastic material film comprises a printing.  Nevertheless, Castellarin discloses a shrink wrap plastic material (22) encasing an article.  The shrink wrap plastic material further comprises printing information on the plastic material film (column 3, lines 64-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic film of Mainz as modified as taught by Castellarin to information and/or advertisement of the package store within the shrink wrap. 
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “Mainz and Bernard, either individual or in combination, failed to teach or suggest an outer packaging that is produced from a plastic material film and that the plastic material film has at least one weld seam which extends in a stacking direction as recited in independent claim 1” (page 2 of the remark).
	Such argument is not found persuasive, Bernard discloses in Figures 7-8 which discloses the method step of wrapping the article within the heat shrink wrap.  Bernard further discloses that the heat shrink wrap is use to wrap a group of beverage bottles as shown in Figures 1-2, the top portion of the group of bottles comprises a handle (4) and the end parts of the handle are attached to the sheet (2), which when using the method according to the Figure 7-8, especially showing the second and third steps of the Figure 8, the at least one article (36) would be the group of bottles.  Second steps would have the group of bottom each position horizontally and the welded seam (39) which extends in a stacking direction (since the group of bottles is in a group of three by two arrangement and either the direction of the group of bottles would be the stacking direction) which read on applicant’s invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736